Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hien et al. [US PGPUB 20200402943] (hereinafter Hien).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 34, Hien teaches a pixel comprising:
a first light-emitting semiconductor chip (3, Para 69) having a first upper chip side (30, Para 69, Fig. 1); and
a first lead-frame section (20, Para 69, Fig. 1) having a first upper side (24, Fig. 1), a first contacting protrusion (see annotated Fig. 5) and a second contacting protrusion (see annotated Fig. 5),
wherein the first contacting protrusion and the second contacting protrusion extend from the first upper side (Fig. 1/5),
wherein the first light-emitting semiconductor chip is embedded in an electrically insulating material (4; Para 70 Abstract; wherein if material 4 were electrically conductive, a short-circuit would result in the device due to a connection between portions 21 and 22 or the lead-frame) such that the first upper side is covered by the electrically insulating material (Fig. 1) and the first upper chip side and the contacting protrusions are exposed (Fig. 1),
wherein a first chip contact (not shown) of the first light-emitting semiconductor chip (it is inherent that the chip has a contact that connects to line 5, Fig. 1) is connected with a first conductive path (5, Para 70) along a first direction (Fig. 1/5; specifically Fig. 5 wherein the line is shown as a line with branches extending to multiple chips), and
wherein the first conductive path is arranged on the electrically insulating material (Fig. 1).

Regarding claim 35, Hien teaches a multi-pixel LED module comprising:
a first column of pixels (see annotated Fig. 5) according to claim 34 arranged in the first direction,
wherein the first conductive path is continuously guided along the first direction across the first column of pixels (Fig. 1).

    PNG
    media_image1.png
    359
    618
    media_image1.png
    Greyscale

Annotated Fig. 5

Regarding claim 36, Hien teaches a multi-pixel LED module according to claim 35, wherein the first conductive path is arranged between the first contacting protrusions and the second contacting protrusions (Fig. 1).

Regarding claim 37, Hien teaches a method for producing multi pixel LED module according to claim 35, the method comprising:
providing the first lead-frame section including the first upper side (Fig. 1/5), the first contacting protrusion (Fig. 5) and the second contacting protrusion (Fig. 5), the first contacting protrusion and the second contacting protrusion extending from the first upper side (Fig. 5);
arranging the first light-emitting semiconductor chip on the first upper side of the first lead-frame section (Fig. 1/5), wherein the first light-emitting semiconductor chip comprises the first upper chip side (Fig. 1);
embedding the first light-emitting semiconductor chip in the electrically insulating material such that the first upper side is covered by the electrically insulating material and the first upper chip side and the contacting protrusions are exposed (Fig. 1);
arranging further pixels in the first column (Fig. 5); and
disposing the first conductive path to the electrically insulating material along the first column, the first conductive path being connected to the first upper chip sides (Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. [US PGPUB 20130207145] in view of Keith et al. [US PGPUB 20140217444] (hereinafter Keith).

Regarding claim 34, Schneider teaches a pixel comprising:
a first light-emitting semiconductor chip (3, Para 19/39) having a first upper chip side (surface in contact with material 6, Fig. 1); and
a first section (2, Fig. 1) having a first upper side (surface on which material 4/7/10 are formed, Fig. 1), a first contacting protrusion (see annotated Fig. 1) and a second contacting protrusion (see annotated Fig. 1),
wherein the first contacting protrusion and the second contacting protrusion extend from the first upper side (Fig. 1),
wherein the first light-emitting semiconductor chip is embedded in an electrically insulating material (4, Para 41) such that the first upper side is covered by the electrically insulating material (Fig. 1) and the first upper chip side and the contacting protrusions are exposed (Fig. 1),
wherein a first chip contact (7b) of the first light-emitting semiconductor chip (Para 38, Fig. 1) is connected with a first conductive path (5, Para 38) along a first direction (Fig. 1), and
wherein the first conductive path is arranged on the electrically insulating material (Fig. 1; i.e. on and in material 4).
Schneider does not specifically disclose that the first section is a first lead-frame.
Referring to the invention of Keith, Keith teaches a first section 4 (Fig. 1B), and wherein the first section can be one of various structures to include a lead-frame (Para 34).
In view of such teaching by Keith, it would have been obvious to a person having ordinary skills in the art to have the device of Schneider comprise the teachings of Keith based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).


    PNG
    media_image2.png
    327
    476
    media_image2.png
    Greyscale

Annotated Fig. 1


Allowable Subject Matter
Claim 16 and 19-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 16 and 19-33 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a pixel comprising the amendment to claim 16, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819